Case 8:20-cv-00619-DOC-ADS Document 35 Filed 11/10/20 Page 1 of 4 Page ID #:147



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                 SOUTHERN DIVISION
   11   JOAN SPENCER−RUPER,             )        CASE NO. 8:20−cv−00619−DOC−ADS
        individually and on behalf of all
                                        )
   12   others similarly situated,      )        ORDER GRANTING PLAINTIFF’S
                                        )        MOTION FOR DEFAULT FINAL
   13                       Plaintiff,  )        JUDGMENT [30] [32]
   14       v.                          )        Hon. David O. Carter
                                        )
   15   MY MIXTAPEZ, INC., et al.,      )
                                        )
   16                       Defendants. )
                                        )
   17                                   )
   18
   19         THIS CAUSE is before the Court upon Plaintiff’s Motion For Default Final
   20   Judgment AGAINST Defendants, MY MIXTAPEZ, INC. D/B/A MY MIXTAPEZ,
   21   DUENAS MOBILE APPLICATIONS LLC D/B/A VUZIQ, AND D/B/A MY
   22   MIXTAPEZ, JUAN CARLOS DUEÑAS, RICKY DUEÑAS, AND DANNY
   23   DUEÑAS (hereinafter “Defendants”) [D.E. XX]. As part of Plaintiff’s motion, she
   24   makes the following requests:
   25            a. Enter an Order declaring that Plaintiff is entitled to a Final Judgment
   26                in the amount of $5,179.25, against MY MIXTAPEZ, INC. D/B/A MY
   27                MIXTAPEZ, DUENAS MOBILE APPLICATIONS LLC D/B/A
   28
                                                -1-
                             ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT
                                                             CASE NO. 8:20−cv−00619−DOC−ADS
Case 8:20-cv-00619-DOC-ADS Document 35 Filed 11/10/20 Page 2 of 4 Page ID #:148



    1                VUZIQ, AND D/B/A MY MIXTAPEZ, JUAN CARLOS DUEÑAS,
    2                RICKY DUEÑAS, AND DANNY DUEÑAS, jointly and severally,
    3                for their willful violation of the TCPA;
    4             b. Enter a Final Judgment in favor of Plaintiff against Defendants, MY
    5                MIXTAPEZ, INC. D/B/A MY MIXTAPEZ, DUENAS MOBILE
    6                APPLICATIONS         LLC     D/B/A     VUZIQ,     AND      D/B/A    MY
    7                MIXTAPEZ, JUAN CARLOS DUEÑAS, RICKY DUEÑAS, AND
    8                DANNY DUEÑAS, jointly and severally, in the amount of $5,179.25;
    9                and,
   10             c. To retain jurisdiction over the parties and the subject matter to enforce
   11                the terms of this Final Judgment, including the award of execution
   12                costs.
   13
   14   Default Judgment Standard
   15         Rule 55(a) of the Federal Rules of Civil Procedure states that “[w]hen a party
   16   against whom a judgment for affirmative relief is sought has failed to plead or
   17   otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must
   18   enter the party’s default.” Once this has occurred, “the party must apply to the court
   19   for a default judgment.” Fed. R. Civ. P. 55(b)(2). The clerk’s entry of default causes
   20   all well-pleaded allegations of fact to be deemed admitted. See Danning v. Lavine,
   21   572 F.2d 1386, 1388 (9th Cir. 1978). The Court must accept these facts as true and
   22   determine whether they state a claim upon which relief may be granted. See Eitel v.
   23   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986); PepsiCo, Inc. v. California Sec.
   24   Cans, 238 F. Supp. 2d 1172, 1175 (C.D. Cal. 2002).
   25
   26   ///
   27
   28   ///
                                                 -2-
                              ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT
                                                              CASE NO. 8:20−cv−00619−DOC−ADS
Case 8:20-cv-00619-DOC-ADS Document 35 Filed 11/10/20 Page 3 of 4 Page ID #:149



    1   Discussion
    2         Due to the Defendants’ failure to participate in this lawsuit a Default
    3   Judgement as to liability was entered against them on July 1, 2020. [ECF No. 25].
    4         The facts alleged in the Complaint, which the Court accepts as true, state a
    5   cause of action pursuant to the Telephone Consumer Protection Act of 1991
    6   (“TCPA”), Pub. L. No. 102-243, 105 Stat. 2394 (1991) (codified at 47 U.S.C. §
    7   227) and the rules prescribed under it by the FCC. Based on the uncontested
    8   pleading and the Court’s review of the affidavits and text messages filed with the
    9   Court, the Court finds that the Defendants willfully sent 3 unsolicited text
   10   advertisements to Plaintiff.
   11
   12         As a result of the Defendants’ willfully sending 3 unsolicited text
   13   advertisements to Plaintiff, Plaintiff is entitled to statutory damages of $1,500 per
   14   text, totaling $4,500 in statutory damages. In addition to the statutory damages,
   15   Plaintiff is entitled to $679.25 in taxable costs incurred in pursuing this action.
   16   Additionally, as sanction to the Defendants, the Court awards $462 in attorneys’
   17   fees and costs in the amount of $538. The total amount of fees and costs is $1000.
   18
   19          Accordingly, a Final Judgment will be entered against Defendants, MY
   20   MIXTAPEZ,        INC.     D/B/A     MY     MIXTAPEZ,         DUENAS        MOBILE
   21   APPLICATIONS LLC D/B/A VUZIQ, AND D/B/A MY MIXTAPEZ, JUAN
   22   CARLOS DUEÑAS, RICKY DUEÑAS, AND DANNY DUEÑAS, jointly and
   23   severally, and in favor of Plaintiff, STEVEN MITCHEL, for a total amount of
   24   $5,139.25, which bears interest at the highest statutory rate. The Court finds good
   25   cause and supports granting Plaintiff the requested relief. Accordingly, it is hereby
   26   ORDERED AND ADJUDGED that Plaintiff’s Motion for Entry of Default Final
   27   Judgment Against Defendants, MY MIXTAPEZ, INC. D/B/A MY MIXTAPEZ,
   28   DUENAS MOBILE APPLICATIONS LLC D/B/A VUZIQ, AND D/B/A MY
                                  -3-
                             ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT
                                                             CASE NO. 8:20−cv−00619−DOC−ADS
Case 8:20-cv-00619-DOC-ADS Document 35 Filed 11/10/20 Page 4 of 4 Page ID #:150



    1   MIXTAPEZ, JUAN CARLOS DUEÑAS, RICKY DUEÑAS, AND DANNY
    2   DUEÑAS, jointly and severally, is GRANTED. A Final Judgment shall be entered
    3   in Plaintiff’s favor against Defendants in an amount of $5,179.25 that shall bear
    4   interest at the highest statutory rate.
    5
    6   IT IS SO ORDERED.
    7
    8
        Date: November 10, 2020                   __________________________________
    9                                             Honorable David O. Carter
   10                                             United States District Court Judge

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -4-
                              ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT
                                                              CASE NO. 8:20−cv−00619−DOC−ADS
